Exhibit 10.51

 

EXECUTION VERSION

 

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION

 

 

STOCKHOLDERS’ AGREEMENT

 

 

Dated as of August 18, 2014

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I CERTAIN DEFINITIONS; RULES OF CONSTRUCTION

1

SECTION 1.1.

Certain Definitions

1

SECTION 1.2.

Rules of Construction

7

 

 

 

ARTICLE II TRANSFERS OF SHARES

8

SECTION 2.1.

Restrictions on Transfers

8

SECTION 2.2.

Right of First Offer

9

SECTION 2.3.

Reserved

11

SECTION 2.4.

Reserved

11

SECTION 2.5.

Further Assurances

11

SECTION 2.6.

Sale Process

11

SECTION 2.7.

Reserved

11

SECTION 2.8.

Legend on Certificates

11

 

 

 

ARTICLE III ADDITIONAL AGREEMENTS

12

SECTION 3.1.

Reserved

12

SECTION 3.2.

Preemptive Rights

12

SECTION 3.3.

Confidentiality

14

SECTION 3.4.

Other Business Opportunities

15

 

 

 

ARTICLE IV MISCELLANEOUS

16

SECTION 4.1.

Survival of Agreement; Term

16

SECTION 4.2.

Notices

16

SECTION 4.3.

Binding Effect

17

SECTION 4.4.

Entire Agreement

17

SECTION 4.5.

Amendment

18

SECTION 4.6.

No Third Party Beneficiary

18

SECTION 4.7.

Additional Holders

18

SECTION 4.8.

Headings

18

SECTION 4.9.

Further Assurances

18

SECTION 4.10.

ESOP and ESOP Plan Documents

18

SECTION 4.11.

Governing Law; Consent to Jurisdiction and Service of Process

18

SECTION 4.12.

Injunctive Relief

19

SECTION 4.13.

Severability

19

SECTION 4.14.

Recapitalization, etc.

19

SECTION 4.15.

Counterparts

19

 

i

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT

 

This Stockholders’ Agreement (this “Agreement”) is made as of the 18th day of
August, 2014, by and among ALION SCIENCE AND TECHNOLOGY CORPORATION, a Delaware
corporation (the “Company”), the ESOP Trust (as defined in Section 1.1), and
each Person (as defined in Section 1.1) that hereafter becomes a Holder (as
defined in Section 1.1) and desires to be or is required by this Agreement or
another agreement to become a party hereto.

 

W I T N E S S E T H :

 

WHEREAS, on May 2, 2014, the Company, ASOF II Investments, LLC and Phoenix
Investment Adviser LLC entered into that certain amended and restated
refinancing support agreement, as further amended (the “Refinancing Agreement”),
which sets forth the terms and conditions of certain transactions related to the
Company;

 

WHEREAS, as of the date hereof, the ESOP Trust owns that number of shares of
common stock, par value $0.01 per share, of the Company (“Common Stock”) set
forth on Schedule I hereto, which constitutes all of the outstanding shares of
Common Stock;

 

WHEREAS, the Company and the ESOP Trust desire to enter into this Agreement to
govern certain rights of each, and to provide certain other rights and
obligations among them and certain future holders of Common Stock, including
Persons (as defined in Section 1.1) acquiring shares of Common Stock upon the
exercise of Warrants (as defined in Section 1.1).

 

NOW THEREFORE, in consideration of the mutual agreements, covenants and
provisions contained herein, and other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

 

ARTICLE I

 

CERTAIN DEFINITIONS; RULES OF CONSTRUCTION

 

SECTION 1.1.                                       Certain Definitions.  The
following terms shall have the definitions set forth below:

 

(a)                     “Accredited Investor” has the meaning set forth in
Rule 501 of Regulation D promulgated under the Securities Act or any successor
provision thereof.

 

(b)                     “Affiliate” means, with respect to any specified Person,
any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person.  For the purposes
of this definition, “control” when used with respect to any specified Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise; and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.  Notwithstanding the foregoing, the Supporting
Noteholders and their Affiliates shall not be deemed to be Affiliates of the
Company.

 

--------------------------------------------------------------------------------


 

(c)                      “Agreement” has the meaning set forth in the preamble
of this Agreement.

 

(d)                     “Applicable Law” means any federal state, local or
foreign law, statute, code, ordinance, rule or regulation (including rules and
regulations of self-regulatory organizations).

 

(e)                      “Beneficial Owner” when used with respect to any
security means a direct or indirect beneficial owner of such security within the
meaning of Rule 13d-3 under the Exchange Act, as in effect on and as interpreted
by the SEC through the date of this Agreement, and the terms (whether or not
capitalized) “Beneficially Own,” “Beneficially Owned” and “Beneficial Ownership”
shall have correlative meanings; provided, however, that any Person who at any
time Beneficially Owns any Convertible Securities (including the Warrants) shall
also be deemed to Beneficially Own the Shares or other securities underlying
such Convertible Securities whether or not such Convertible Securities then are,
or within 60 days will be, exercisable, exchangeable or convertible.

 

(f)                       “Board” means the board of directors of the Company.

 

(g)                      “Business Day” means any day other than a Saturday or
Sunday or a day on which banks are permitted to be closed for business in the
State of New York.

 

(h)                     “Common Equivalent Shares” means the Shares and any
other class or series of capital stock of the Company, whether or not
denominated as Shares, including any series of preferred stock.

 

(i)                         “Common Stock” has the meaning set forth in the
recitals to this Agreement.

 

(j)                        “Company” has the meaning set forth in the preamble
of this Agreement, or any other Person who becomes the issuer of Shares.

 

(k)                     “Company New Securities Notice” has the meaning set
forth in Section 3.2(b).

 

(l)                         “Company ROFO Period” has the meaning set forth in
Section 2.2(c).

 

(m)                 “Confidential Information” shall mean all business records,
customer lists, cost data, personnel data relating to the Company’s, or any of
its Subsidiaries’ or Affiliates’ employees, financial information with respect
to the Company’s business or any of its Subsidiaries’ or Affiliates’ business,
or any documents or information prepared by or for the Company or any of its
Subsidiaries or Affiliates for use in their business with the expectation that
the contents will not be disclosed to third parties and as to which reasonable
efforts are made to restrict circulation, including information of or relating
to trade secrets, information related to or connected with patent, copyright or
trademark applications, or other intellectual property rights proprietary to the
Company or any of its Subsidiaries or Affiliates.  “Confidential Information”
shall not include any information that (i) has become generally known to the
public other than as a result of a disclosure of the Confidential Information by
the recipient; (ii) has been disclosed to the recipient by a third party (other
than a Subsidiary,

 

2

--------------------------------------------------------------------------------


 

Affiliate, officer, employee, agent or representative of the Company) having
possession thereof and the right to make such disclosure; or (iii) was in the
recipient’s possession prior to the time of disclosure to the recipient by the
Company, which possession such recipient shall have the burden of proof to
demonstrate.

 

(n)                     “Convertible Securities” means any securities, warrants,
options or rights to acquire Common Equivalent Shares that, directly or
indirectly, are convertible into, exercisable or exchangeable for, or otherwise
represent the right to acquire receive or subscribe for, Common Equivalent
Shares, with or without payment of additional consideration in cash or property,
whether immediately or upon the occurrence of a specified date or a specified
event, the satisfaction of or failure to satisfy any condition or the happening
or failure to happen of any other contingency.

 

(o)                     “Designation Certificate” means the Certificate of
Designation, Powers, Preferences and Rights of the Series A Preferred Stock
filed with the Secretary of State of the State of Delaware on August 18, 2014
setting forth the powers, preferences, rights, qualifications, limitations and
restrictions of the Series A Preferred Stock.

 

(p)                     “ESOP” means the employee benefit plan entitled “The
Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Plan” adopted and maintained by the Company and as in effect as of
the date hereof and as may be amended as required by a change in applicable law
after the date hereof, and, subject to the terms of the Designation Certificate,
any successor plan or other plan that is intended to constitute an employee
stock ownership plan within the meaning of Section 4975(e) of the United States
Tax Code.

 

(q)                     “ESOP Plan Documents” means collectively, the governing
agreements and other documents and instruments of the ESOP, in each case as in
effect as of the date hereof and as may be amended in a manner permitted by
Section 4.10 hereof.

 

(r)                        “ESOP Trust” means the trust entitled “Alion Science
and Technology Corporation Employee Ownership, Savings and Investment Trust” and
adopted and maintained by the Company pursuant to applicable ESOP Plan
Documents, as in effect as of the date hereof and as may be amended in a manner
permitted by Section 4.10 hereof, and, subject to the terms of the Designation
Certificate, any successor trust or other trust established in connection with
the ESOP.

 

(s)                       “ESOP Trustee” means State Street Bank and Trust
Company, the entity appointed as trustee pursuant to the terms of the ESOP for
the ESOP Trust.

 

(t)                        “Exchange Act” means the Securities Exchange Act of
1934, as amended, or any successor statute thereto, and the rules and
regulations of the SEC promulgated thereunder.

 

(u)                     “First Offer” has the meaning set forth in
Section 2.2(a).

 

3

--------------------------------------------------------------------------------


 

(v)                     “GAAP” means the generally accepted accounting
principles in the United States in effect from time to time, applied on a
consistent basis both as to classification of items and amounts.

 

(w)                   “Governmental Authority” means the government of the
United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court or arbitrator, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra national bodies such as the
European Union or the European Central Bank and whether public or private).

 

(x)                     “Holders” means the ESOP Trust and any other Person who
becomes a signatory to this Agreement by executing the Joinder Agreement.  The
term “Holder” means any one of the Holders and, in the case of a Holder who is a
natural person, also includes such Holder’s legal representatives, executors or
administrators when the context so requires.

 

(y)                     “Identified Person” has the meaning set forth in
Section 3.4(a).

 

(z)                      “Initiating ROFO Seller” has the meaning set forth in
Section 2.2(a).

 

(aa)              “Internal Revenue Service” means the United States Internal
Revenue Service or its successor.

 

(bb)              “Joinder Agreement” means an agreement in the form attached
hereto as Exhibit A.

 

(cc)                “New Securities” has the meaning set forth in
Section 3.2(a).

 

(dd)              “New Securities Acceptance Period” has the meaning set forth
in Section 3.2(b).

 

(ee)                “New Securities Sale Period” has the meaning set forth in
Section 3.2(c).

 

(ff)                  “Participant” has the meaning ascribed to such term in the
ESOP.

 

(gg)                “Participant Elective Deferral” means an “Elective Deferral”
as such term is defined in the ESOP.

 

(hh)              “Person” means an individual, partnership, corporation,
unincorporated organization, joint stock company, limited liability company,
trust, joint venture or other similar entity, or a governmental agency or
political subdivision thereof.

 

(ii)                      “Qualified Public Offering” means a bona fide public
offering of Shares that yields gross proceeds of $30,000,000.

 

(jj)                    “Reallocation Process” has the meaning set forth in
Section 2.2(b).

 

(kk)              “Reallotment Notice” has the meaning set forth in
Section 2.2(b).

 

4

--------------------------------------------------------------------------------


 

(ll)                      “Reallotment Period” has the meaning set forth in
Section 2.2(b).

 

(mm)      “Refinancing Agreement” has the meaning set forth in the recitals to
this Agreement.

 

(nn)              “Registrable Shares” means any Shares Beneficially Owned by a
Holder; provided, that such Shares shall cease to be Registrable Shares when
(i) such Shares have been effectively registered under Section 5 of the
Securities Act and disposed of pursuant to an effective Registration Statement,
(ii) such Shares have been sold to the public pursuant to Rule 144 under the
Securities Act (or any successor rule thereto) or (iii) such Shares cease to be
outstanding.

 

(oo)              “Registration Statement” means any registration statement
under the Securities Act that covers any of the Registrable Shares pursuant to
the provisions of this Agreement, including the related Prospectus, all
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments or supplements thereto, all
exhibits thereto and all documents incorporated by reference or deemed to be
incorporated by reference in such registration statement.  The term
“Registration Statement” shall also include any registration statement filed
pursuant to Rule 462(b) to register additional securities in connection with any
offering.

 

(pp)              “Rejected Reallotment Shares” has the meaning set forth in
Section 2.2(c).

 

(qq)              “Rejected ROFO Shares” has the meaning set forth in
Section 2.2(b).

 

(rr)                    “Relevant Corporate Opportunity” has the meaning set
forth in Section 3.4(a).

 

(ss)                  “Remaining ROFO Shares” has the meaning set forth in
Section 2.2(d).

 

(tt)                    “Requisite Holders” means a majority of the holders of
outstanding Shares (including the holders of the Warrants on an “as-converted”
basis); provided, however, that the Shares held by the ESOP Trust shall not be
counted for this purpose.

 

(uu)              “ROFO Initiation Notice” has the meaning set forth in
Section 2.2(a).

 

(vv)              “ROFO Notice” has the meaning set forth in Section 2.2(b).

 

(ww)          “ROFO Period” has the meaning set forth in Section 2.2(b).

 

(xx)              “ROFO Purchaser” means, with respect to any ROFO Sale, any
Person that is not an Affiliate of any Initiating ROFO Seller in such ROFO Sale.

 

(yy)              “ROFO Sale” has the meaning set forth in Section 2.2(a).

 

(zz)                “ROFO Sale Period” has the meaning set forth in
Section 2.2(d).

 

(aaa)       “ROFO Shares” has the meaning set forth in Section 2.2(a).

 

5

--------------------------------------------------------------------------------


 

(bbb)       “SEC” means the United States Securities and Exchange Commission, or
any other Federal agency at the time administering the Securities Act or the
Exchange Act.

 

(ccc)          “Securities Act” means the Securities Act of 1933, as amended, or
any successor statute thereto, and the rules and regulations of the SEC
promulgated thereunder.

 

(ddd)       “Series A Preferred Stock” means the shares of Series A Preferred
Stock of the Company to be issued to ASOF II Investments, LLC and JLP Credit
Opportunity Fund LP pursuant to the Designation Certificate.

 

(eee)          “Shares” means shares of Common Stock, any other shares of
capital stock or other securities of the Company into which the Shares shall be
reclassified or changed (including by reason of a merger, consolidation,
reorganization or recapitalization), and if the Company pays a dividend or makes
a distribution on the Shares in shares of capital stock or subdivides (or
combines) its outstanding Shares into a greater (or smaller) number of Shares,
such other securities to which a holder of a Share outstanding immediately prior
to such change, reclassification, exchange, dividend, distribution, subdivision
or combination would be entitled to receive.

 

(fff)             “Significant Person” means any Person that, together with its
Affiliates, Beneficially Owns in the aggregate more than five (5%) of the
outstanding Shares on a fully diluted basis; provided, that for the purposes of
Section 2.2, Significant Person must be an “accredited investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act or any successor
provision thereof.

 

(ggg)          “Spousal Acknowledgement” means an acknowledgement in the form
attached hereto as Exhibit B.

 

(hhh)       “Subsidiary” means any Person in which the Company, directly or
indirectly through Subsidiaries or otherwise, Beneficially Owns more than 50% of
either the equity interests in, or the voting control of, such Person.

 

(iii)                   “Supporting Noteholders” means ASOF II Investments, LLC,
a Delaware limited liability company and Phoenix Investment Adviser, LLC, a
Delaware limited liability company, on behalf of certain private funds and
accounts managed by it.

 

(jjj)                “Transaction Documents” has the meaning set forth in the
Refinancing Agreement.

 

(kkk)       “Transfer” means any transfer by way of sale, assignment, conveyance
or other disposition (including by merger, operation of law, bequest or pursuant
to any domestic relations order, whether voluntarily or involuntarily) and the
term “Transferred” shall have a correlative meaning; provided, however, that a
transaction that is a pledge, hypothecation, encumbrance or grant of a security
interest shall not be deemed to be a Transfer, but a foreclosure pursuant
thereto shall be deemed to be a Transfer.

 

(lll)                   “Warrant Agent” means Wilmington Trust, National
Association, or any successor Warrant Agent appointed in accordance with the
terms of the Warrant Agreement.

 

6

--------------------------------------------------------------------------------


 

(mmm)                                           “Warrant Agreement” means that
certain Warrant Agreement, dated as of the date hereof, by and between the
Company and the Warrant Agent.

 

(nnn)       “Warrant Holder” means any holder of a Warrant.

 

(ooo)       “Warrants” means the warrants issued pursuant to the Warrant
Agreement.

 

SECTION 1.2.                                       Rules of Construction. 
Unless the context otherwise requires:

 

(a)                     a capitalized term has the meaning assigned to it;

 

(b)                                 an accounting term not otherwise defined has
the meaning assigned to it in accordance with GAAP;

 

(c)                                  references in the singular or to “him,”
“her,” “it,” “itself” or other like references, and references in the plural or
the feminine or masculine reference, as the case may be, shall also, when the
context so requires, be deemed to include the plural or singular, or the
masculine or feminine reference, as the case may be;

 

(d)                                 references to Articles, Sections and
Exhibits shall refer to articles, sections and exhibits of this Agreement,
unless otherwise specified;

 

(e)                                  this Agreement shall be construed without
regard to any presumption or other rule requiring construction against the party
that drafted and caused this Agreement to be drafted;

 

(f)                                   all monetary figures shall be in United
States dollars unless otherwise specified;

 

(g)                                  references to “including” in this Agreement
shall mean “including, without limitation,” whether or not so specified;

 

(h)                                 the word “extent” in the phrase “to the
extent” shall mean the degree to which a subject or other theory extends and
such phrase shall not mean “if”;

 

(i)                         any time period specified in Articles II or III
shall be deemed to expire at 5:00 p.m., New York time, on the specified
expiration date; provided, that any time period not specified with Business Days
shall mean calendar days; and

 

(j)                        all cash payments shall be made in the currency of
the United States.

 

7

--------------------------------------------------------------------------------


 

ARTICLE II

 

TRANSFERS OF SHARES

 

SECTION 2.1.                                       Restrictions on Transfers.

 

(a)                     Absent the written consent of the Board, no Holder shall
Transfer any Shares to any Person nor shall the Company issue, sell or otherwise
Transfer any Shares to any Person:

 

(i)                                     if such Transfer, issuance or sale
would, if effected, (A) violate any applicable securities or other laws,
(B) unless the Shares are registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, result in the Company having Holders of record exceeding in number
either (x) 2,000 or (y) 500 or more Persons who are not Accredited Investors or
(C) limit, impair or eliminate the Company’s net operating losses;

 

(ii)                                  if the transferee or the Person being
issued or sold the Shares is determined by the Board, in its good faith
judgment, to be a competitor, customer or supplier of the Company or any
Subsidiary and such Transfer would be adverse to the Company and its
Subsidiaries taken as a whole;

 

(iii)                               unless, except as otherwise set forth in
Section 2.1(b), the transferee or the Person to whom Shares are being issued or
sold the Shares (A) is a Holder or (B) becomes a Holder by (x) executing and
delivering to the Company a Joinder Agreement in the form attached hereto as
Exhibit A and (y) if such Person is a resident of a jurisdiction with a
community or marital property system, cause his or her spouse to execute a
Spousal Acknowledgement in the form attached hereto as Exhibit B; and

 

(iv)                              if such Transfer, issuance or sale would have
adverse regulatory consequences on the Company or any Subsidiary, including
(A) subjecting the Company or any Subsidiary to review or investigation
conducted by the Committee on Foreign Investment in the United States;
(B) requiring that the Company or any Subsidiary be deemed to be operating under
foreign ownership, control or influence within the meaning of the National
Industrial Security Program Operating Manual; (C) creating an actual or
potential organizational conflict of interest that cannot be mitigated; or
(D) subjecting the Company or any Subsidiary to suspension or debarment from
receiving contracts with the United States.

 

(b)                     The requirements of Section 2.1(a) shall not apply to
(i) a Transfer by the ESOP Trust of all of the outstanding Shares Beneficially
Owned by the ESOP Trust to a Person that is not an Affiliate of the Company, the
ESOP, the ESOP Trust or the ESOP Trustee or (ii) a Transfer by the ESOP Trust of
any Shares to a Participant; provided, however, that in the event of a Transfer
by the ESOP Trust of any Shares to a Participant, the Company shall request in
writing the Participant to execute and deliver to the Company a Joinder
Agreement.

 

Any Transfer or purported Transfer of Shares that is not in compliance with the
provisions of this Article II shall be void and shall not be recognized by the
Company.

 

8

--------------------------------------------------------------------------------


 

SECTION 2.2.                                       Right of First Offer.

 

(a)                     If any Holder or group of Holders acting in concert
(each or collectively, as the case may be, the “Initiating ROFO Seller”)
proposes to Transfer to any ROFO Purchaser any Shares, in a single transaction
or a series of related transactions (a “ROFO Sale”), then the Initiating ROFO
Seller shall first furnish a written notice (the “ROFO Initiation Notice”) to
the Company and the Warrant Agent.  The ROFO Initiation Notice shall state the
number and type of Shares the Initiating ROFO Seller intends to Transfer (the
“ROFO Shares”), the proposed minimum cash purchase price therefor and a summary
of the other terms of the proposed ROFO Sale.  The Company shall promptly, but
in no event later than five (5) Business Days, following receipt of the ROFO
Initiation Notice provide such ROFO Initiation Notice to each Significant Person
who is a Holder.

 

(b)                     Each Significant Person shall have the right, for a
period of twenty-two (22) Business Days after receipt by the Warrant Agent of
the ROFO Initiation Notice (the “ROFO Period”), to agree to purchase up to its
pro rata share of the ROFO Shares at the proposed minimum purchase price and on
the other terms set forth in the ROFO Initiation Notice (the “First Offer”). 
Such right shall be exercised by delivering a written notice (the “ROFO Notice”)
to the Company and the Initiating ROFO Seller within the ROFO Period specifying
the number of ROFO Shares that such Significant Person agrees to purchase.  If
any Significant Person does not accept all or any part of its pro rata share of
the ROFO Shares (the “Rejected ROFO Shares”), then, upon the expiration of the
ROFO Period (or such earlier time period that all Significant Persons have
delivered a ROFO Notice and there are Rejected ROFO Shares), all of the
Significant Persons that accepted the First Offer in full shall have the right,
for a period of five (5) Business Days following the date on which the Company
provides notice (the “ROFO Period Expiration Notice”) to such Significant
Persons that the ROFO Period has expired (or that all Significant Persons have
delivered a ROFO Notice and there are Rejected ROFO Shares) (the “Reallotment
Period”), to agree to purchase any or all of the Rejected ROFO Shares at the
minimum purchase price and on the other terms stated in the ROFO Initiation
Notice.  Such right shall be exercised by delivering a written notice to the
Company and the Initiating ROFO Seller within the Reallotment Period specifying
the number of Rejected ROFO Shares that such Significant Person agrees to
purchase (the “Reallotment Notice”).  The Company shall promptly, but in no
event later than two (2) Business Days, following expiration of the ROFO Period
(or such earlier time that all Significant Persons have delivered a ROFO Notice
and there are Rejected ROFO Shares) provide the ROFO Period Expiration Notice to
all Significant Persons who have accepted the First Offer.  If the number of
Rejected ROFO Shares accepted exceeds the number of Rejected ROFO Shares, then
the Rejected ROFO Shares to be purchased shall be allocated pro rata among the
Significant Persons who have delivered a Reallotment Notice, with no Significant
Person being required to purchase more Shares than it has agreed to purchase
(the “Reallocation Process”).

 

(c)                      If either no Significant Person accepts the First Offer
or not all of the ROFO Shares are accepted pursuant to the First Offer and the
Significant Persons do not accept all of the Rejected ROFO Shares (the “Rejected
Reallotment Shares”), then, upon the expiration of (i) the ROFO Period, if no
Significant Person accepts the First Offer or (ii) the Reallotment Period (or
such earlier time that all Significant Persons have delivered a Reallotment
Notice and there are Rejected Reallotment Shares) if not all of the ROFO Shares

 

9

--------------------------------------------------------------------------------


 

are accepted pursuant to the First Offer, the Company shall have the right, for
a period of seven (7) Business Days (the “Company ROFO Period”), to agree to
purchase the ROFO Shares or the Rejected Reallotment Shares, as the case may be,
at the proposed minimum purchase price and on the other terms stated in the ROFO
Initiation Notice.  Such right shall be exercised by delivering a written notice
to the Initiating ROFO Seller, the Warrant Agent and each Significant Person who
is a Holder within the Company ROFO Period specifying the number of ROFO Shares
or Rejected Reallotment Shares, as the case may be, that the Company agrees to
purchase.

 

(d)                     If effective acceptances are not received pursuant to
Section 2.2(b) or 2.2(c) with respect to all of the ROFO Shares, then the
Initiating ROFO Seller may Transfer to a ROFO Purchaser all of the ROFO Shares
not so accepted (the “Remaining ROFO Shares”), at a price not less than the
proposed minimum purchase price, and on terms not more favorable to the ROFO
Purchaser than the other terms stated in the ROFO Initiation Notice; provided,
that (i) such Transfer takes place within sixty (60) Business Days after the
expiration of the Company ROFO Period (the “ROFO Sale Period”) and (ii) if the
consideration to be paid in exchange for the Remaining ROFO Shares by a ROFO
Purchaser pursuant to this Section 2.2(d) consists of or includes any
consideration other than cash, the Initiating ROFO Seller must provide to the
Company and the Warrant Agent an appraisal of the non-cash consideration (as
determined by a nationally recognized investment bank selected by the Board),
providing that the non-cash consideration has a value that, when added with the
cash consideration to be paid for the Remaining ROFO Shares, is at least equal
to the minimum purchase price set forth in the ROFO Initiation Notice.  The
Company shall promptly, but in no event later than five (5) Business Days
following receipt of such appraisal, deliver such appraisal to all Holders who
are Significant Persons.  If all or any part of the Remaining ROFO Shares are
not Transferred by the Initiating ROFO Seller during the ROFO Sale Period, the
right of the Initiating ROFO Seller to Transfer any such Remaining ROFO Shares
shall expire and the obligations of this Section 2.2 with respect to such
Remaining ROFO Shares shall be reinstated.

 

(e)                      The acceptance by any Significant Person or the Company
of any offer to purchase ROFO Shares contemplated by this Section 2.2 shall be
irrevocable, and the Significant Person or the Company delivering written notice
of its acceptance thereof shall be bound by, and obligated to purchase the
number of ROFO Shares specified in, such written notice at the minimum purchase
price and the other terms set forth in the ROFO Initiation Notice.  For the
avoidance of doubt, the failure of a Significant Person or the Company to timely
accept any offer contemplated by this Section 2.2 shall be deemed a rejection of
such offer.

 

(f)                       The consummation of the sales contemplated by clause
(b) and (c) of this Section 2.2 shall take place at 10:00 a.m. local time at the
offices of the Company on the thirtieth (30th) Business Day after the expiration
of the ROFO Period (if all of the ROFO Shares are accepted pursuant to the First
Offer), the Reallotment Period (if all of the Rejected ROFO Shares are accepted
during the Reallotment Period) or the Company ROFO Period (if not all of the
ROFO Shares are accepted pursuant to the First Offer and not all of the Rejected
ROFO Shares are accepted during the Reallotment Period), or such other date as
mutually agreed to by the parties to the sales contemplated by clause (b) and
(c) of this Section 2.2, at

 

10

--------------------------------------------------------------------------------


 

which time each participating Significant Person or the Company, as applicable,
shall deliver the appropriate consideration to the Initiating ROFO Seller (by
check or wire transfer in accordance with instructions included in the ROFO
Initiation Notice), and the Initiating ROFO Seller shall deliver to each
participating Significant Person or the Company, as applicable, the certificates
(if certificated) representing the ROFO Shares being sold, in each case, duly
endorsed, or with stock (or equivalent) powers duly endorsed, free and clear of
any liens, claims and encumbrances whatsoever (except those imposed by this
Agreement and federal and any applicable state securities laws generally), with
any stock (or equivalent) transfer tax stamps affixed, or other appropriate
transfer instruments and documents of Transfer as the Significant Person or the
Company, as applicable, shall reasonably request.

 

(g)                      For purposes of this Section 2.2, the “pro rata share”
of a Significant Person shall mean the product of: (i) the number of ROFO Shares
or the Rejected ROFO Shares, as the case may be, multiplied by (ii) a fraction,
the numerator of which is equal to the number of Shares Beneficially Owned by
such Significant Person and the denominator of which is equal to the aggregate
number of Shares Beneficially Owned by all Significant Persons permitted to
participate in the First Offer or the Reallocation Process.

 

SECTION 2.3.                                       Reserved.

 

SECTION 2.4.                                       Reserved.

 

SECTION 2.5.                                       Further Assurances. Each
initiating ROFO Seller shall take, or cause to be taken, all such actions as may
be necessary or reasonably desirable in order to expeditiously consummate each
sale contemplated by clause (b) and (c) of Section 2.2 and any related
transactions, including (i) executing, acknowledging and delivering any required
consents, assignments, waivers and other documents and instruments; (ii) filing
any required applications, reports, returns, filings and other documents and
instruments with applicable Governmental Authorities; and (iii) reasonably
cooperating with each Significant Person and the Company in such sale.

 

SECTION 2.6.                                       Sale Process.  The Initiating
ROFO Seller(s) in any ROFO Sale shall, in its sole discretion, decide the terms
and conditions of such ROFO Sale and whether or not to pursue, consummate,
postpone or abandon such ROFO Sale.  No Initiating ROFO Seller or its Affiliates
shall have any liability to any other Holder arising from, relating to, or in
connection with the terms and conditions of any ROFO Sale or the pursuit,
consummation, postponement, or abandonment of such ROFO Sale, except to the
extent that such Initiating ROFO Seller shall have failed to comply with the
provisions of this Article II.

 

SECTION 2.7.                                       Reserved.

 

SECTION 2.8.                                       Legend on Certificates.  Each
outstanding certificate representing Shares that are subject to this Agreement,
if any, shall bear a legend, among others, reading substantially as follows:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO VARIOUS
CONDITIONS, INCLUDING CERTAIN RESTRICTIONS ON SALE, ENCUMBRANCE AND TRANSFER, AS
SET FORTH IN THE

 

11

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT, DATED AUGUST 18, 2014 (AS IT MAY BE AMENDED OR RESTATED
FROM TIME TO TIME, THE “STOCKHOLDERS’ AGREEMENT”).  NO REGISTRATION OR TRANSFER
OF THESE SHARES WILL BE MADE ON THE BOOKS OF ALION SCIENCE AND TECHNOLOGY
CORPORATION (THE “CORPORATION”) UNLESS AND UNTIL SUCH RESTRICTIONS SHALL HAVE
BEEN COMPLIED WITH IN THE REASONABLE JUDGEMENT OF THE CORPORATION.  THE
CORPORATION WILL FURNISH, UPON WRITTEN REQUEST AND WITHOUT CHARGE TO THE HOLDER
OF RECORD OF THIS CERTIFICATE, A COPY OF THE STOCKHOLDERS’ AGREEMENT CONTAINING
THE ABOVE-REFERENCED RESTRICTIONS ON TRANSFERS OF STOCK TO THE CORPORATION AT
ITS PRINCIPAL PLACE OF BUSINESS.

 

ARTICLE III

 

ADDITIONAL AGREEMENTS

 

SECTION 3.1.                                       Reserved.

 

SECTION 3.2.                                       Preemptive Rights.  In the
event that the Company proposes to sell or otherwise issue New Securities that
vote with the Common Stock for the election of directors generally, each Holder
shall have the right to acquire up to that number or amount of such New
Securities, at the price and upon substantially the same terms and conditions as
such New Securities are to be sold or otherwise issued by the Company, as shall
enable such Holder to maintain the percentage of voting power for the election
of directors generally with the Common Stock of such Holder immediately prior to
such sale or other issuance of New Securities (assuming the conversion into,
exercise or exchange of all Convertible Securities in accordance with their
terms).  In the event that the Company proposes to sell or otherwise issue New
Securities that do not vote with the Common Stock for the election of directors
generally, each Holder shall have the right to acquire up to that number or
amount of such New Securities, at the price and upon substantially the same
terms and conditions as such New Securities to be sold or otherwise issued by
the Company, equal to the product of (i) the number or amount of such New
Securities being sold or otherwise issued times (ii) the percentage of voting
power for the election of directors generally with the Common Stock of such
Holder immediately prior to such sale or other issuance of such New Securities
(assuming the conversion, exercise or exchange of all Convertible Securities in
accordance with their terms).

 

(a)                     For purposes of this Section 3.2, “New Securities” means
any Common Equivalent Shares, including any such securities issued by the
Company in connection with the ESOP.

 

(b)                     In the event that the Company proposes to undertake an
issuance or sale of New Securities, the Company shall give each Holder and the
Warrant Agent written notice (the “Company New Securities Notice”) of its
intention, stating (i) the type of New Securities, (ii)

 

12

--------------------------------------------------------------------------------


 

the purchase price, number and general terms upon which the Company proposes to
issue or sell such New Securities and (iii) the estimated or actual closing
date, as applicable, of the sale or issuance of New Securities.  The Company New
Securities Notice shall be given to each Holder and the Warrant Agent (x) in the
case of sales or issuances of New Securities other than in connection with
Participant Elective Deferrals, at least twenty (20) Business Days prior to the
first closing of the proposed sale or issuance or (y) in the case of issuances
of New Securities in connection with Participant Elective Deferrals, within ten
(10) Business Days following the first issuance of such New Securities.  Each
Holder shall have the right, for a period of thirty (30) Business Days after
receipt of the Company New Securities Notice (the “New Securities Acceptance
Period”), to agree to purchase up to its pro rata share of such New Securities
at the purchase price and on the terms stated in the Company New Securities
Notice.  Such acceptance shall be made by delivering a written notice to the
Company, the ESOP Trust and the Warrant Agent within the New Securities
Acceptance Period specifying the number of New Securities that such Holder shall
purchase.  For purposes of this Section 3.2, the “pro rata share” of a Holder
shall mean the number or amount of New Securities which shall enable such Holder
to maintain, assuming the conversion of all Convertible Securities in accordance
with their terms, the percentage equity interest of such Holder in the Company
immediately prior to such sale or other issuance of New Securities.  If at the
time there are any Holders other than the ESOP, the Company shall include in any
filings with the SEC on Form 8-K regarding an issuance or sale of New Securities
in connection with Participant Elective Deferrals a disclosure that such sale or
issuance is subject to the provisions of this SECTION 3.2 and that Holders have
the rights set forth herein.

 

(c)                      In the event the Company delivers the Company New
Securities Notice in accordance with Section 3.2(b), the Company shall have a
period of sixty (60) Business Days (the “New Securities Sale Period”) from the
date of the first closing or issuance specified in the Company New Securities
Notice to sell to third parties all such New Securities not purchased by Holders
pursuant to this Section 3.2 at a price and upon general terms no more favorable
to the purchasers thereof than the price and terms specified in the Company New
Securities Notice, and such purchasers shall agree in writing to be bound by the
terms and conditions of this Agreement as provided in Section 2.1(a)(iii).  In
the event the Company has not sold all such New Securities within the New
Securities Sale Period, then the Company shall not thereafter issue or sell any
New Securities without first offering such New Securities to the Holders in
accordance with this Section 3.2.

 

(d)                     If the purchase price in connection with any issuance or
sale of New Securities contemplated by this Section 3.2 includes consideration
other than cash, then the Holders exercising their preemptive rights pursuant to
this Section 3.2 shall pay to the Company, in lieu of paying such non-cash
consideration, an amount in cash equal to the fair market value of such non-cash
consideration as of the date such non-cash consideration would have been
delivered in exchange for such New Securities, as determined by a nationally
recognized investment bank selected by the Company and acceptable to the
Requisite Holders.

 

(e)                      The closing of any issuance or sale of New Securities
pursuant to this Section 3.2 shall take place at such time and place as
specified in the Company New Securities Notice.  At the closing of such issuance
or sale, the Company shall issue and deliver to each Holder, if such securities
are certificated, stock certificates (or, if applicable, executed

 

13

--------------------------------------------------------------------------------


 

agreements) representing that number of fully paid and nonassessable New
Securities that each Holder has purchased pursuant to this Section 3.2 free and
clear of any liens or encumbrances, and, if such securities are uncertificated
(and are permitted to be uncertificated under Applicable Law), deliver such
uncertificated securities free and clear of any liens or encumbrances, and each
such Holder shall pay to the Company by wire transfer of immediately available
funds the aggregate consideration for such New Securities.  Notwithstanding the
foregoing or anything in this Section 3.2 to the contrary, to the extent the New
Securities are not being sold pursuant to a Registration Statement, the Company
shall not be required to sell any New Securities to a Holder unless an exemption
from the registration requirements of the Securities Act is available without
additional expense to the Company.

 

SECTION 3.3.                                       Confidentiality.  Each Holder
hereby agrees that it will keep strictly confidential and will not disclose,
divulge or use for any purpose, other than to hold, vote, dispose and monitor
its existing investment in the Company, any Confidential Information; provided,
that the Persons to whom such disclosure is made shall treat it as they do their
own Confidential Information and in no event may a Holder make any such
disclosure to any competitor, customer or supplier of the Company; and provided,
further, that a Holder may disclose (on a confidential basis) Confidential
Information (a) to its attorneys, accountants, consultants and other
professionals to the extent necessary to obtain their services in connection
with its holding, voting, disposition and monitoring of its existing investment
in the Company (and to whom the confidential nature of the information is
disclosed), (b) to any Affiliate, or to any director, officer, employee,
partner, member or regulator of such Holder or Affiliate in the ordinary course
of business, to the extent necessary to hold, vote, dispose and monitor its
existing investment in the Company (and to whom the confidential nature of the
information is disclosed), (c) to a potential transferee, to the extent
necessary to consummate a Transfer that is consistent with this Agreement of all
or a portion of its investment to such transferee and with whom the Holder has
entered into a confidentiality agreement (with the Company as a third party
beneficiary) with confidentiality provisions substantially similar to this
Section 3.3, (d) to current Holders who are bound by this Section 3.3, or (e) as
may otherwise be required by Applicable Law or judicial or administrative
process, if such Holder, to the extent permitted by Applicable Law and
practicable under the circumstances, notifies the Company sufficiently in
advance to permit the Company to seek an appropriate protective order or take
other protective measures, agrees to disclose only that portion of the
Confidential Information which it reasonably believes it is required to disclose
to comply with such Applicable Law or judicial or administrative process, agrees
to take, at the Company’s expense, all reasonable steps requested by the Company
to minimize the extent of any such required disclosure and, to the extent
practicable, await the final outcome of any motion for a protective order that
the Company may file before disclosing any Confidential Information.  The acts
and omissions of any Person to whom such Holder may disclose Confidential
Information pursuant to (i) clauses “(a)” and “(b)” of the preceding sentence
which, if performed or omitted by such Holder would have breached such Holder’s
obligations under this Section 3.3, shall be attributable to such Holder as a
breach of this Section 3.3 for purposes of determining such Holder’s compliance
with this Section 3.3, unless such Person and the Company have entered into a
confidentiality agreement between them that is consistent with the terms of this
Section 3.3 in which case the acts and omissions of such Person shall not be
attributable to such Holder, and (ii) clauses “(c)”, “(d)” and “(e)” of the
preceding sentence shall not be attributable to such Holder for purposes of such
Holder’s compliance with this Section 3.3; provided, that that the Company
acknowledges that Holders

 

14

--------------------------------------------------------------------------------


 

may, without disclosing any Confidential Information, advise accounts and funds
with respect to investments in entities engaged in businesses similar to those
conducted by the Company and that the Confidential Information may influence
such Holders’ views on investments in entities engaged in businesses similar to
those conducted by the Company or in entities in other businesses or
industries.  The Company makes no warranty, either express or implied,
concerning the Confidential Information.  All copies or reproductions of
Confidential Information shall remain the sole property of the Company and shall
be subject to the restrictions on use, disclosure and transfer described above. 
If any Holder who is a recipient of Confidential Information ceases to be a
holder of the Common Stock, upon request by the Company such recipient shall
pursuant to Company instructions as soon as practicable either:

 

(a)                     return all originals, copies and reproductions of the
Confidential Information to the Company; or

 

(b)                     destroy all such originals, copies and reproductions,
and shall not retain any copies or reproductions thereof in its possession. 
Upon request by the Company, the recipient shall provide to the Company written
confirmation that it has not retained any originals, copies or reproductions of
Confidential Information.  The obligations under the previous two sentences not
to retain any originals, copies or reproductions of Confidential Information
shall be subject to the following: (i) such Holder may retain originals, copies
and reproductions in accordance with the policies and procedures implemented by
such Holder to retain such Confidential Information in order to comply with
Applicable Law, (ii) such Holder shall not be obligated to return, destroy or
expunge Confidential Information maintained in the ordinary course of such
Holder’s business in accordance with its records retention policies, legal and
regulatory compliance, due diligence, security and/or disaster recovery
procedures, and (iii) such Holder shall only be required to expunge such
Confidential Information from any computer, electronic storage mechanism, word
processor or other device containing such information to the extent commercially
practicable.

 

SECTION 3.4.                                       Other Business Opportunities.

 

(a)                     No Holders nor any of their respective Affiliates, other
than the ESOP Trust or any officer or employee of the Company or any of its
Subsidiaries (collectively, the “Identified Persons” and, individually, an
“Identified Person”), shall, to the fullest extent permitted by law, have any
duty to refrain from directly or indirectly (i) engaging in the same or similar
business activities or lines of business in which the Company or any Subsidiary
is engaged or proposes to engage or (ii) otherwise competing with the Company or
any Subsidiary, and, to the fullest extent permitted by law, no Identified
Person shall be liable to the Company or its equity holders or to any Subsidiary
of the Company for breach of any fiduciary duty solely by reason of the fact
that such Identified Person engages in any such activities.  To the fullest
extent permitted by law, the Company hereby renounces any interest or expectancy
in, or right to be offered an opportunity to participate in, any potential
matter, transaction or interest that is presented to, or acquired, developed or
created by an Identified Person which may be a corporate opportunity for an
Identified Person and the Company or any Subsidiary (a “Relevant Corporate
Opportunity”), except as provided in Section 3.4(b).  Subject to Section 3.4(b),
in the event that any Identified Person acquires knowledge of a Relevant
Corporate Opportunity, such Identified Person shall, to the fullest extent
permitted by

 

15

--------------------------------------------------------------------------------


 

law, have no duty to communicate or offer such Relevant Corporate Opportunity to
the Company or any Subsidiary and, to the fullest extent permitted by law, shall
not be liable to the Company or its equity holders or to any Subsidiary of the
Company for breach of any fiduciary duty as a stockholder, director of the
Company solely by reason of the fact that such Identified Person pursues or
acquires such Relevant Corporate Opportunity for itself or offers or directs
such Relevant Corporate Opportunity to another Person.  To the fullest extent
permitted by law, the Company hereby waives any claim against any Identified
Person, and agrees to indemnify all Identified Persons against any claim, that
is based on fiduciary duties, the corporate opportunity doctrine or any other
legal theory which could in any way limit any Identified Person from pursuing or
engaging in any Relevant Corporate Opportunity.

 

(b)                     The Company does not renounce its interest in any
Relevant Corporate Opportunity presented to any Holder if such Relevant
Corporate Opportunity is expressly presented to such person solely in his or her
capacity as a member of the Board of the Company, and the provisions of
Section 3.4(a) shall not apply to any such Relevant Corporate Opportunity.

 

ARTICLE IV

 

MISCELLANEOUS

 

SECTION 4.1.                                       Survival of Agreement; Term. 
This Agreement shall terminate upon a Qualified Public Offering.

 

SECTION 4.2.                                       Notices.  All notices,
requests, waivers and other communications made pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given on the date received
by the party to be notified as set forth below if (i) personally delivered,
(ii) delivered by facsimile transmission with written confirmation and a copy
sent by overnight courier, (iii) mailed by certified or registered mail, postage
prepaid and return receipt requested, or (iv) deposited with a national
overnight delivery service, postage prepaid and with next Business Day delivery
guaranteed; in each case, as follows:

 

(a)                     in the case of any Holder not an initial signatory to
this Agreement, to such Holder at its address set forth on the Joinder Agreement
executed by such Holder;

 

(b)                     in the case of the Company, to:

 

Alion Science and Technology Corporation

1750 Tysons Boulevard

Suite 1300

McLean, VA 22102

Attention:    Kevin Boyle, Esq., General Counsel

Facsimile:  (703) 734-6901
Email: kboyle@alionscience.com

 

with a copy (which shall not constitute notice) to:

 

Holland & Knight LLP

 

16

--------------------------------------------------------------------------------


 

1600 Tysons Boulevard

McLean, VA 22102

Facsimile: (703) 720-8610

Attn: David S. Cole, Esq.

 

(c)                      in the case of the ESOP Trust, to:

 

Alion Science and Technology Corporation Employee Ownership, Savings and
Investment Trust

c/o State Street Bank and Trust Company, as Trustee of the ESOP

One Lincoln Street

State Street Financial Center

Boston, Massachusetts 02111

Attention: Monet Ewing

Facsimile: (617) 946-9434

Email: monet.ewing@ssga.com

 

with a copy (which shall not constitute notice) to:

 

K&L Gates LLP

K&L Gates Center

210 Sixth Avenue

Pittsburgh, PA 15222-2613

Facsimile: (412) 355-6501

Attn: Charles R. Smith, Esq.

 

Such notice information may be changed by notice to the other Parties in
accordance with this Section 4.2.

 

SECTION 4.3.                                       Binding Effect.  This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto.

 

SECTION 4.4.                                       Entire Agreement.  This
Agreement (together with the documents attached as exhibits hereto and any
documents or agreements specifically contemplated hereby) supersedes all prior
discussions and agreements among any of the parties hereto (and their
Affiliates) with respect to the subject matter hereof and contains the entire
understanding of the parties with respect to the subject matter hereof.

 

17

--------------------------------------------------------------------------------


 

SECTION 4.5.                                       Amendment and Waiver.  This
Agreement may be amended, supplemented or modified only by a written instrument
duly executed by or on behalf of the Requisite Holders and the ESOP Trust, and,
in the case of Section 2.2 and this Section 4.5, the Required Warrant Holders
(as defined in the Warrant Agreement).  Notwithstanding the foregoing, any
provision of this Agreement may be waived on behalf of any or all Holders with
the approval of the Requisite Holders.

 

SECTION 4.6.                                       No Third Party Beneficiary. 
The terms and provisions of this Agreement are intended solely for the benefit
of each party hereto and its successors and permitted assigns, and it is not the
intention of the parties to confer third-party beneficiary rights upon any other
Person; provided, however, that each Warrant Holder shall be an express third
party beneficiary of this Agreement and shall be entitled to enforce the
provisions of this Agreement applicable to such Warrant Holder.

 

SECTION 4.7.                                       Additional Holders.  In
connection with the sale or issuance of any additional Common Equivalent Shares
or Convertible Securities, the Company shall require the recipient of such
securities, if such recipient is not a Holder, to execute the Joinder Agreement
as a condition to being sold or issued such Common Equivalent Shares or
Convertible Securities.

 

SECTION 4.8.                                       Headings.  The headings of
the various sections of this Agreement have been inserted for convenience of
reference only and shall not be deemed to be a part of this Agreement.

 

SECTION 4.9.                                       Further Assurances.  Each
Holder shall execute and deliver all documents, provide all information, and
take or refrain from taking such actions as may be reasonably necessary or
appropriate to achieve the purposes of this Agreement.

 

SECTION 4.10.                                ESOP and ESOP Plan Documents. 
Neither the Company nor the ESOP Trust shall amend, supplement, restate or
otherwise modify or alter the ESOP or the ESOP Plan Documents unless such
amendment, supplement, restatement, modification or alteration (x) is not
inconsistent with the terms of this Agreement and the other Transaction
Documents or (y) is required by Applicable Law or Internal Revenue Service
guidance or procedures; provided, however, that to the extent any amendment,
supplement, restatement, modification or alteration of the ESOP or the ESOP Plan
Documents required by Applicable Law results in the ESOP or the ESOP Plan
Documents being inconsistent with the terms of this Agreement or any of the
Transaction Documents, the Company and the ESOP Trust agree that they will use
commercially reasonable efforts to minimize or eliminate such inconsistency, to
the fullest extent permitted by Applicable Law.

 

SECTION 4.11.                                Governing Law; Consent to
Jurisdiction and Service of Process.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, applicable to a
contract executed and performed in such State, without giving effect to its
conflicts of law doctrines that would require the application of the law of
another jurisdiction.  Each party hereby submits to the exclusive jurisdiction
of the United States District Court located in New Castle County, Delaware or
any court of the State of Delaware and any judicial proceeding brought against
any of the parties on any dispute arising out of this

 

18

--------------------------------------------------------------------------------


 

Agreement or any matter related hereto shall be brought in such courts.  Each
party hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may have or hereafter have to the laying of the venue of any such
proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Each party
hereby consents to process being served in any such proceeding by the mailing of
a copy thereof by registered or certified mail, postage prepaid, to the address
specified in Section 4.2, or in any other manner permitted by law.  EACH PARTY
HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUCH ACTION OR PROCEEDING.

 

SECTION 4.12.                                Injunctive Relief.  It is hereby
agreed and acknowledged that it will be impossible to measure in money the
damages that would be suffered if the parties to this Agreement fail to comply
with any of the obligations imposed on them by this Agreement and that in the
event of any such failure, an aggrieved Person will be irreparably damaged and
will not have an adequate remedy at law.  Any such Person shall, therefore, be
entitled to injunctive relief, including specific performance, to enforce such
obligations, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.  The parties hereby waive, and cause
their respective representatives to waive, any requirement for the securing or
posting of any bond in connection with any action brought for injunctive relief
hereunder.

 

SECTION 4.13.                                Severability.  The invalidity or
unenforceability of any provisions of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
any provision of this Agreement in any other jurisdiction, it being intended
that all rights and obligations of the parties hereunder shall be enforceable to
the fullest extent permitted by law.

 

SECTION 4.14.                                Recapitalization, etc.  In the
event that any capital stock or other securities are issued in respect of, in
exchange for, or in substitution of, the Shares by reason of any reorganization,
recapitalization, reclassification, merger, consolidation, spin-off, partial or
complete liquidation, stock dividend, split-up, sale of assets, distribution to
stockholders or combination of Shares or any other change in the Company’s
capital structure, appropriate adjustments shall be made to the provisions of
this Agreement so as to fairly and equitably preserve, as far as practicable,
the original rights and obligations of the parties hereto and the holders of
Warrants under this Agreement.

 

SECTION 4.15.                                Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

[The remainder of this page intentionally left blank]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

 

ALION SCIENCE AND TECHNOLOGY CORPORATION,

 

 

 

by

/s/ Barry Broadus

 

 

Name:

Barry Broadus

 

 

Title:

Chief Financial Officer

 

 

 

STATE STREET BANK AND TRUST COMPANY, as ESOP Trustee on behalf of the ESOP
Trust,

 

 

 

by

/s/ Monet Ewing

 

 

Name:

Monet Ewing

 

 

Title:

Vice President

 

[Signature Page to Stockholders’ Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Capitalization Table

 

Stockholder Name

 

Number of Shares of Common Stock

 

 

 

 

 

Alion Science and Technology Corporation
Employee Ownership, Savings and Investment Trust

c/o State Street Bank and Trust Company, as Trustee of the ESOP

One Lincoln Street

State Street Financial Center

Boston, Massachusetts 02111

 

7,543,737

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER AGREEMENT

 

Reference is hereby made to the Stockholders’ Agreement, dated as of August 18,
2014 (as the same has been and may be amended, amended and restated,
supplemented or modified from time to time, the “Stockholders’ Agreement”),
among Alion Science and Technology Corporation, a Delaware corporation (the
“Company”), and each of the holders of the Company whose name appears on the
signature pages thereto or who have executed the Joinder Agreement.

 

By executing this Joinder Agreement, the undersigned signatory agrees to become
a party to and to be bound by the terms and provisions of the Stockholders’
Agreement as a Holder (as defined in the Stockholders’ Agreement) and to have
the rights and be subject to the restrictions, conditions and obligations of a
Holder set forth in the Stockholders’ Agreement.  This Joinder Agreement shall
take effect and shall become a part of said Stockholders’ Agreement as of the
date this Joinder Agreement is acknowledged and accepted by the Company.

 

 

[NAME OF NEW HOLDER]

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

 

 

 

 

 

 

Email:

 

 

Acknowledged and accepted on this [·] day of [·], [·] by:

 

Alion Science and Technology Corporation

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

SPOUSAL ACKNOWLEDGEMENT

 

The undersigned is fully aware of, understands and fully consents and agrees to
the provisions of the Stockholders’ Agreement, dated as of August 18, 2014 (as
the same has been and may be amended, amended and restated, supplemented or
modified from time to time, the “Stockholders’ Agreement”), among Alion Science
and Technology Corporation, a Delaware corporation (the “Company”), and each of
the holders of the Company whose name appears on the signature pages thereto or
who have executed the Joinder Agreement, and its binding effect upon any
community property interests or similar marital property interests in the Shares
the undersigned may now or hereafter own, and agrees that the termination of the
undersigned’s marital relationship with any Holder for any reason shall not have
the effect of removing any Shares otherwise subject to this Agreement from the
terms of this Agreement and that the undersigned’s awareness, understanding,
consent and agreement are evidenced by the execution hereof.

 

 

 

 

Name:

 

--------------------------------------------------------------------------------